Citation Nr: 1618438	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO. 12-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left varicocele.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a right foot disability, claimed as right foot tendonitis. 

5. Entitlement to service connection for a low back disability. 

6. Entitlement to service connection for a respiratory disability, claimed as sinusitis.

7. Entitlement to service connection for headaches. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to December 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 Travel Board hearing, and a transcript of this hearing is of record.

The issues of entitlement to service connection for a right foot disability, claimed as right foot tendonitis, a low back disability, a respiratory disability, claimed as sinusitis, and headaches, are addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. On February 2, 2016, during the Veteran's Board hearing, prior to the promulgation of a Board decision in the appeal as to the issue of entitlement to service connection for a left varicocele, the Veteran withdrew his appeal.

2. The Veteran has experienced bilateral hearing loss continuously since service.
 
3. The Veteran has experienced tinnitus continuously since service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for a left varicocele have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
 
3. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a left varicocele

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's February 2, 2016, Board hearing, he indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for a left varicocele.  The Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355   (1993).  

As the Veteran has withdrawn his appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, as to this issue, and it is dismissed. 

Service Connection for hearing loss and tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Organic neurological disorders, including sensorineural hearing loss and tinnitus, are listed as such chronic conditions under 38 C.F.R. § 3.309(a).  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater.  38 C.F.R. § 3.385.  The pertinent regulation does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran contends that he has bilateral hearing loss and tinnitus related to noise exposure during his active service.  In a number of statements made during the appeal, including during his February 2016 Board hearing, he reported that as an electronics technician, he was exposed to noise in the radio and engine rooms, near the noisy teletype machines, and while wearing headsets to hear loud electronic messages.  He reported that he had qualified on loud weapons, and that he experienced decreased bilateral hearing acuity and tinnitus after being near a firing cannon on a parade ground.  He asserts that he has experienced continuous bilateral hearing loss and tinnitus symptoms from service to the present time.  

The Veteran's service separation record, his Form DD-214, shows that his military occupational specialty (MOS) was communications security devices equipment technician, a MOS associated with the circumstances of service he reported, and 

shows that he had sea service.  The Veteran is competent to report that he experienced noise exposure related to wearing headsets to hear loud electronic messages, operate equipment in the engine and radio rooms, with noisy teletype machines, and being near a cannon firing on the parade ground, as well as experiencing bilateral hearing loss and tinnitus in service, and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R.            § 3.159(a)(2).  Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of hearing loss or tinnitus.  Upon examination for entrance into service, in August 1983, the Veteran's puretone thresholds, in decibels, for the right ear were 5, 5, 5, 5, 10, 10, and for the left ear were 5, 5, 5, 5, 5, 5, both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  Upon audiometric examination, in July 1984, the Veteran's puretone thresholds, in decibels, for the right ear were 5, 5, 0, 0, 0, 10, and for the left were 0, 5, -5, 5, 10, 0, measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  Upon examination for extension in service, in July 1988, the Veteran's puretone thresholds, in decibels, for the right ear were 5, 10, 5, 10, 15, 0, and for the left were 10, 10, 5, 10, 10, 0, measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  Upon examination for separation from service, in November 1992, the Veteran's puretone thresholds, in decibels, for the right ear were 10, 10, 5, 10, 15, 10, and for the left were 5, 10, 10, 10, 5, 15, measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  These and other recorded results of in-service audiometric examinations reveal that the Veteran's bilateral hearing acuity shifted during service; specifically, the Veteran's bilateral hearing acuity decreased from the time of his entrance into service to the time of his separation from service. 

On VA examination in September 2009, the Veteran's puretone thresholds, in decibels, for the right ear were 35, 45, 45, 50, 50, and for the left ear were 35, 45, 50, 55, 55, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

The examiner, however, noted that there were concerns with the validity of the results of audiometric testing.  The Veteran reported that he was exposed to noise during service, as discussed above.  He denied post-service occupational or recreational noise exposure.  He did not report tinnitus.  The examiner did not render an etiological opinion as to the Veteran's bilateral hearing loss and service.  

The Veteran underwent an additional VA examination in February 2010.  At that time, Veteran's puretone thresholds, in decibels, for the right ear were 30, 40, 35, 30, 45, and for the left ear were 25, 35, 35, 35, 35, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  There is evidence of an auditory threshold of 40 decibels or greater at least one of the specified frequencies, in the right ear, and evidence of auditory thresholds for at least three of these frequencies are 26 decibels or greater, in the left ear; and the Veteran's bilateral hearing loss thus meets the VA requirements for consideration as a disability.  38 C.F.R. § 3.385.  The Veteran reported that he was exposed to noise during service, as discussed above.  He denied post-service occupational or recreational noise exposure.  He reported tinnitus and explained that he did not report such at the time of the prior VA examination because he did not understand the examiner's question.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not etiologically related to service, and reasoned that there was no scientific literature supporting delayed onset hearing loss and that the Veteran's bilateral hearing acuity was normal at his separation from service, without evidence of any significant shift in bilateral hearing acuity measured during service.  The examiner provided a negative etiological opinion as to the Veteran's tinnitus, and reasoned that the Veteran did not report tinnitus during service and there was no hearing loss at separation from service.  

However, the VA examiner, in February 2010, did not consider the Veteran's competent and credible statements as to his in-service bilateral hearing loss and tinnitus symptoms, or his continuous symptoms since that time.  The opinion is thus of no probative value in the present appeal.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate).

In sum, of record is conceded in-service acoustic trauma and the Veteran's competent and credible report of in-service bilateral hearing loss and tinnitus that have continued to the present.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

The appeal, as to the issue of entitlement to service connection for a left varicocele, is dismissed.

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


REMAND

At the time of his February 2016 Board hearing, the Veteran named a number of physicians that treated him for the conditions claimed, specifically, a Dr. Axe, a Dr. Prethen, a Dr. Muscetti, and a Dr. Hershorin, each spelled phonetically, and reported that he had already submitted his relevant private treatment records.  The VLJ agreed to hold the record open for 60 days to allow the Veteran to submit any additional private treatment records in support of his claim, and the Veteran submitted private physical therapy and orthopedic records dated from 2014 to 2016.  

Review of the claims file, however, reveals that the private treatment records from the physicians noted during the Board hearing may not be of record.  The Veteran, in August 2009, filed a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in favor of Dr. Hershorin, for treatment in 2009 related to the back.  Dr. Hershorin submitted the Veteran's private treatment records.  The Veteran submitted another authorization form, in October 2010, for additional records from Dr. Hershorin dated in 2009, however, such were included in the records submitted by Dr. Hershorin resultant to the AOJ's initial request.

While there are private treatment records associated with the claims file, for treatment dated from 1993 to 2004, such records do not include a legible physician's signature, cover page, or physician's name or address such that the Board may identify them.  The Veteran did not submit an authorization form for his private treatment records from Drs. Axe, Prethen, or Muscetti.  On remand, the AOJ should inform the Veteran of the private treatment records currently associated with the claims file and provide him a final opportunity to supplement the record with any outstanding relevant private treatment records.

As to the Veteran's claim of entitlement to service connection for a right foot disability, claimed as right foot tendonitis, he was diagnosed with right foot tendonitis in June 1988, during service.  On subsequent Reports of Medical History, the Veteran complained of swollen or painful joints.  He has reported continuous right foot pain since that time.  

On VA examination in May 2010, the examiner diagnosed the Veteran with right foot strain and provided a negative etiological opinion on the basis that he was seen in service on one occasion for right foot tendonitis and there were no post-separation notes indicating a right foot problem.  Private treatment records dated in January 2016 indicate that the Veteran complained of right foot pain and was diagnosed with mild right foot posterior tibialis tendonitis.  The VA examiner, in May 2010, did not provide results of any X-ray examination such that the Board may determine if the Veteran has a chronic right foot disability pursuant to 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39, namely, arthritis, and the examiner did not have the opportunity to comment upon the Veteran's later-dated private treatment records which demonstrate a diagnosis of right foot tendonitis.  The VA examiner did not consider the Veteran's competent and credible lay statements as to continuous right foot symptoms from the time of the service to the present.  On remand, the AOJ should provide the Veteran a VA examination in order to determine if the Veteran has arthritis in the right foot, and to obtain an adequate etiological opinion.

As to the Veteran's claim of entitlement to service connection for a low back disability, he was diagnosed with back strain in June 1989.  On subsequent Reports of Medical History, the Veteran complained of recurrent back pain.  He has reported that he injured his back during service, moving a copier, and has experienced continuous back pain since that time.  Private treatment records dated in February 1997, November 1998, and June 2009 indicate that he was diagnosed with muscle strain.  Private treatment records dated in December 2015 indicate that the Veteran complained of low back pain and his X-ray examination revealed possible mild degenerative changes.  The X-ray examination report is not of record.

On VA examination in May 2010, the examiner diagnosed the Veteran with lumbar strain and provided a negative etiological opinion on the basis that he was seen in service on one occasion for sinus and nasal congestion with low back pain.  The examiner did not provide results of any X-ray examination such that the Board may determine if the Veteran has a chronic low back disability pursuant to 38 C.F.R.    §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39, namely, arthritis, and the examiner did not have the opportunity to comment upon the Veteran's later-dated private treatment records which demonstrate a diagnosis of possible mild degenerative changes by X-ray examination.  The VA examiner did not consider the Veteran's competent and credible lay statements as to continuous low back symptoms from the time of the service to the present.  On remand, the AOJ should provide the Veteran a VA examination in order to determine if the Veteran has arthritis in the low back and to obtain an adequate etiological opinion.

As to the Veteran's claim of entitlement to service connection for sinusitis, he complained of nasal and sinus congestion, as well as a sore throat, and other pertinent symptoms on numerous occasions during service and was diagnosed with upper respiratory infections in September 1984, August 1985, June 1987, March 1989, April 1989, October 1989, and December 1990.  He was diagnosed with bronchitis in June 1987, viral syndrome in July 1989, and pharyngitis in January 1991.  On subsequent Reports of Medical History, the Veteran complained of ear, nose, and throat trouble, coughing up blood, shortness of breath, and chronic or frequent colds.  He has reported that he has experienced sinus problems since service.  Private treatment records indicate that he was diagnosed with allergic rhinitis in May 1993 and with pharyngitis in July 1996, as well as probable allergic rhinitis in June 1997, upper respiratory infection in May 1998, November 1998, December 1998, November 2001, and February 2002.  

On VA examination in May 2010, the examiner reported that there was no sinusitis present and provided a negative etiological opinion on the basis that he had several upper respiratory infections during service, and on one occasion, was considered for sinusitis, and there was no chronicity and post-service treatment was negative for chronic sinusitis.  The VA examiner did not consider the Veteran's competent and credible lay statements as to respiratory symptoms after service, or note the Veteran's post-service treatment for the same.  It is significant that there remain outstanding private treatment records, as the private treatment records available for review indicating a respiratory disability are dated prior to the current appellate period.  The issue has been complicated by the fact that the Veteran has reported, during private treatment in September 2009, exposure to asbestos during service.  An April 1986 Asbestos Medical Surveillance Program document is of record, and at that time, the Veteran denied asbestos exposure, both prior to and during service.  The AOJ, after undertaking development to determine if the Veteran was exposed to asbestos during service and if the Veteran has a current respiratory disability, should obtain an adequate etiological opinion that considers all of the Veteran's in-service and post-service diagnoses.  

As to the Veteran's claim of entitlement to service connection for headaches, he complained of headaches during service, in September 1984, August 1985, and on two occasions in December 1990.  He incurred a head injury, without loss of consciousness, in July 1988.  On subsequent Reports of Medical History, the Veteran complained of frequent or severe headaches.  He has reported headaches from the time of service to the present.  Private treatment records dated in April 1995 indicate that the Veteran complained of headaches.  

On VA examination in May 2010, the examiner diagnosed the Veteran with headaches and provided a negative etiological opinion on the basis that he was seen in service on one occasion for headaches and there were no post-service treatment notes indicating headaches.  The VA examiner did not consider the Veteran's competent and credible lay statements as to headaches during and after service, or note the Veteran's post-service treatment for headaches.  The AOJ, on remand, should obtain an adequate etiological opinion that considers all of the Veteran's in-service and post-service headaches.  
 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and advise him that the only private treatment records associated with his claims file are Dr. Hershorin's records dated from 2008 to 2009, private treatment records dated from 1993 to 2004, dated prior to the current appellate period, without a legible physician's signature, cover page, or physician's name or address, and physical therapy and orthopedic records dated from 2014 to 2016.  Inform him that to date, his private treatment records are silent for a diagnosis of sinusitis or other respiratory disability.  

Inform him that VA will attempt to obtain any identified and authorized outstanding relevant private treatment records on his behalf.  Request that he file VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any such records, specifically, those from Drs. Axe, Prethen, and Muscetti, each spelled phonetically, as discussed during his February 2016 Board hearing.  Inform him that he may submit such records directly to VA if he so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or any treatment facility, the claims file should be properly documented and the Veteran properly notified in this regard.
2 Send the Veteran an appropriate asbestos exposure questionnaire to complete.  He should be asked to provide as much detailed information as possible identifying his pre-and post-service occupational history, to include whether such work may have involved asbestos exposure.  If a negative response is received from the Veteran, the claims file should be properly documented.

3. Obtain and associate with the Veteran's claims file his service personnel records and attempt to verify if any military records demonstrate exposure to asbestos during service.  If a negative response is received from the service department, the claims file should be properly documented and the Veteran properly notified in this regard.

4. Complete the steps of VBA's Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Para. 9, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service. 

5. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the precise nature and etiology of the Veteran's right foot disability.  The examiner should diagnose all present right foot disabilities and specifically conduct an X-ray examination to determine the presence of arthritis in the right foot.  Considering any additional evidence added to the claims file, and results of current physical examination, including any diagnostic tests, the examiner should opine as to the following:

(a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right foot disability, including but not limited to, right foot strain and mild right foot posterior tibialis tendonitis, was incurred in active service, or is otherwise related to service, considering the Veteran's in-service and post-service right foot complaints.  In this regard, the Board seeks a specific comment from the examiner as to whether his post-service right foot tendonitis, diagnosed in January 2016, is a new and separate condition, apart from his in-service right foot tendonitis, diagnosed in June 1988, or a continuation or emergence of the original tendonitis. 

(b) Whether the Veteran has a diagnosis by X-ray examination of right foot arthritis and if so, whether it is at least as likely as not (at least a 50 percent probability) that such arthritis was manifest to a compensable degree within one year of separation from service, or by December 1993.

6. Schedule the Veteran for a VA examination with an appropriate examiner to determine the precise nature and etiology of the Veteran's low back disability.  The examiner should diagnose all present low back disabilities and specifically conduct an X-ray examination to determine the presence of arthritis in the low back.  Considering any additional evidence added to the claims file, and results of current physical examination, including any diagnostic tests, the examiner should opine as to the following:

(a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's low back disability was incurred in active service, or is otherwise related to service, considering the Veteran's in-service and post-service low back complaints.  

(b) Whether the Veteran has a diagnosis by X-ray examination of low back arthritis and if so, whether it is at least as likely as not (at least a 50 percent probability) that such arthritis was manifest to a compensable degree within one year of separation from service, or by December 1993.

7. Schedule the Veteran for a VA examination with an appropriate examiner to determine the precise nature and etiology of the Veteran's respiratory disability, if any.  The examiner should diagnose all present respiratory disabilities.  Considering any additional evidence added to the claims file, and results of current physical examination, including any diagnostic tests, the examiner should opine as to the following:

Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's respiratory disability, if any has been shown during the current appellate period, was incurred in active service, or is otherwise related to service, considering the Veteran's in-service and post-service respiratory complaints, as well as any in-service exposure to asbestos.  

8. Schedule the Veteran for a VA examination with an appropriate examiner to determine the precise nature and etiology of the Veteran's headaches.  Considering any additional evidence added to the claims file, and results of current physical examination, including any diagnostic tests, the examiner should opine as to the following:

Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's headaches were incurred in active service, or are otherwise related to service, considering the Veteran's in-service and post-service complaints of headaches, as well as his in-service head injury, in July 1988.  

All of the examiners are advised to consider the Veteran's competent and credible lay statements as to his in-service and post-service symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The examiners are advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the examinations and/or opinions, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

9. After completing the above actions, and any other development as may be indicated, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


